DETAILED ACTION
Claims 1-30 are allowed. The following is an examiner’s statement of reasons for allowance:
Madisetti et al. (US 7,808,408) and Kidambi (US 8,643,517) are considered to be the closest prior art to the claimed invention. Madisetti et al. (Figs. 2-3) discloses a TI-ADC system, comprising: a first ADC 30; a second ADC 32; a correction estimator 40; and a timing/skew adjuster 44. The timing/skew adjuster 44 adjusts the skew between a first clock signal 46 and a second clock signal 48 in response to correction signal 42. The correction estimator 40 includes a slope detector (Fig. 3; col. 4, lines 25-28) that produces a slope factor 100 indicating whether first analog signal 76 is monotonically increasing, monotonically decreasing, or neither at approximately the time at which ADC element 52 (Fig. 3) receives it for conversion. Kidambi (Fig. 5) discloses a two-channel TI-ADC system, wherein the outputs of the TIADC cores are interleaved to form a digital converted representation of the input signal. A sample time or phase error is estimated from the first and second digital signals. The phase correction is then carried out using the phase error estimate, irrespective of a Nyquist zone occupied by the input signal. The correction signal is then applied to a sample time correction input of at least one of the TIADC cores (col. 3, lines 30-53; and line 55 of col. 7 to line 9 of col. 8).

	Regarding claims 1-10, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a slope extraction circuit configured to process the third digital signal to determine a slope value of said third digital signal; a multiplication circuit configured to multiply the time error by the slope value to generate a signal error; and a summation circuit configured to sum the signal error with the third digital signal to generate a digital output signal” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 11-20, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a slope extraction circuit configured to process the third digital signal to determine a slope value of said third digital signal; a multiplication circuit configured to multiply the time error signal by the slope value to generate a signal error; and 24 3677240.2Customer No. 30430Attorney Docket 58940-02103 a summation circuit configured to sum the signal error with the fourth digital signal to generate a digital output signal” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 21-30, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “processing the third digital signal to determine a slope value of said third digital signal; multiplying the time error by the slope value to generate a signal error; and summing the signal error with the third digital signal to generate a digital output signal” is not found in the prior art of record. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809